Title: To George Washington from William Shaw, 4 July 1785
From: Shaw, William
To: Washington, George



Dear Sir
Dumfries 4th July [17]85.

I have embraced the first opportunity of writing you my Sentiments, upon the Subject we were Speaking of at Mount Vernon. In the first Place, as to Wages, I hope your Excellency will not think Fifty Pounds Stg ⅌ Annum with Bed, Board, Washing &c. too great a Demand, as I Can Assure you I have refus’d much greater offers, but Preferr Staying with you, for a less Sum, as it will entitle me to be in Better Company, & a Genteeler line of Life; & Secondly as to the Time, I Shall Stay with you, I cannot at Present name, But Shall think myself always obligd to give you a Sufficient Notice, before I leave you, So as to enable you to look out for another Person Capable for doing your Bussiness, & Shall not part with you untill you have found one, &

lastly Shall expect to have it in my Power to come down to Dumfries, or any other Place at a Small dist. for a Day or Two, when your Bussiness does not interfere, which I Shall always look upon, not only as my duty, but interest to attend to; These, Sir, are my Sentiments upon the Subject, which I hope will Coincide with yours, & you will please let me know ⅌ return of Post, if they are So, & I Shall wait upon you Some time next week, as Bussiness will not allow me to Come Sooner, But Should you wish me before that time, I Shall Leave my own affairs unsettled, & wait upon you, & Believe me to be with respect Your Excellency’s Mo. Obet servt

William Shaw


N.B. You will excuse this Confus’d letter, as it is wrote in haste, the Stage Being just going off, & Please let the Ladies know that there are Black & White Sattin Shoes here, & if they Wish any to Send their Measure, & I Shall do myself the Pleasure of getting them. Yours &c. W.S.

